Citation Nr: 1518747	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial increased evaluation for service-connected residuals, lower back musculoskeletal strain, currently evaluated as 10 percent disabling prior to November 10, 2010, as 40 percent disabling as of November 10, 2010, and as 20 percent disabling as of January 23, 2013, to include the issue of the propriety of a reduction from 40 percent to 20 percent, with an effective date of January 23, 2013.

2.  Entitlement to an initial increased evaluation for service-connected residuals, neck musculoskeletal strain, currently evaluated as 10 percent disabling prior to November 10, 2010, as 20 percent disabling as of November 10, 2010, and as 10 percent disabling as of January 23, 2013, to include the issue of the propriety of a reduction from 20 percent to 10 percent, with an effective date of January 23, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals, postoperative right shoulder.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals, postoperative left shoulder.

5.  Entitlement to an initial increased evaluation for service-connected residuals, right knee patellofemoral syndrome, currently evaluated as noncompensable prior to November 4, 2010, and as 10 percent disabling thereafter.

6.  Entitlement to an initial increased evaluation for service-connected residuals, left knee patellofemoral syndrome, currently evaluated as noncompensable prior to November 4, 2010, and as 10 percent disabling thereafter.

7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals, left ankle musculoskeletal strain.

10.  Entitlement to an initial increased evaluation for service-connected residual scars, chin, currently evaluated as noncompensable prior to October 15, 2012, and as 10 percent disabling thereafter.

11.  Entitlement to an initial compensable evaluation for service-connected residual scars, left shoulder.

12.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals, right ankle musculoskeletal strain.

13.  Entitlement to an initial evaluation in excess of 10 percent for service-connected migraine headaches to include post-concussion syndrome with cephalgia, evaluated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling thereafter.

14.  Entitlement to an initial increased evaluation for service-connected traumatic brain injury with organic affective disorder and cognitive disorder, currently evaluated as 30 percent disabling prior to November 4, 2010, and as 50 percent disabling thereafter.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for: residuals, postoperative right shoulder, residuals, postoperative left shoulder, residuals, right ankle musculoskeletal strain, residuals, left ankle musculoskeletal strain, residuals, neck musculoskeletal strain, residuals, lower back musculoskeletal strain, post-concussion syndrome with cephalgia, and traumatic brain injury with organic affective disorder and cognitive disorder.  In each case, the RO evaluated the disability with a separate 10 percent evaluation.  

The RO also granted service connection for: residuals, right knee patellofemoral syndrome, residuals, left knee patellofemoral syndrome, residual scars, chin, and residual scars, left shoulder; in each case, these disabilities were evaluated as noncompensable (0 percent disabling).  

For all disabilities, the effective date for service connection was July 7, 2006.  The Veteran appealed the issues of entitlement to initial compensable or increased evaluations.  

In April 2008, the RO granted the claims, to the extent that it increased the Veteran's evaluation for what it recharacterized as an organic affective disorder with cognitive disorder, to 30 percent, with an effective date of July 7, 2006.  Since this increase did not constitute a full grant of the benefit sought, the initial increased evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In October 2012, the RO granted the claims, to the extent that it increased the Veteran's evaluation for his back disability to 40 percent, and increased the evaluation for his neck disability to 20 percent.  In each case, the effective date for the increased evaluation was November 10, 2010.  Id.

In January 2013, the RO granted the claims, to the extent that it increased the Veteran's evaluation for his organic affective disorder with cognitive disorder to 50 percent, with an effective date of November 4, 2010, increased his evaluation for his "migraine headaches to include post-concussion syndrome with cephalgia" to 40 percent, with an effective date of October 23, 2008, and increased the evaluation for his residual scars, chin, to 10 percent, with an effective date of October 15, 2012.  Id.

In February 2013, the RO granted the claims, to the extent that it increased the Veteran's evaluations for his right knee, and left knee, disabilities to 10 percent each, with an effective date in both cases of November 4, 2010.  Id.  The RO also decreased the Veteran's evaluation for his residuals, lower back musculoskeletal strain, from 40 percent to 20 percent, with an effective date of January 23, 2013,
and reduced the evaluation for his residuals, neck musculoskeletal strain, from 20 percent to 10 percent, with an effective date of January 23, 2013.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues entitlement to an initial increased evaluation for service-connected migraine headaches, to include post-concussion syndrome with cephalgia, currently evaluated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling thereafter, entitlement to an initial increased evaluation for service-connected traumatic brain injury with organic affective disorder and cognitive disorder, currently evaluated as 30 percent disabling prior to November 4, 2010, and as 50 percent disabling thereafter, and entitlement to an initial evaluation in excess of 10 percent for service-connected residuals, right ankle musculoskeletal strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO's February 2013 RO rating decision, which reduced the Veteran's rating for his service-connected residuals, lower back musculoskeletal strain, from 40 percent to 20 percent, effective January 23, 2013, and which reduced his rating for his service-connected  residuals, neck musculoskeletal strain, from 20 percent to 10 percent, effective January 23, 2013, did not consider required regulatory provisions and denied the Veteran due process.

2.  Prior to November 4, 2010, the Veteran's service-connected residuals, lower back musculoskeletal strain are shown to have been productive of subjective complaints that include pain, but not forward flexion of the thoracolumbar spine not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during a 12 month period.

3.  As of November 4, 2010, and no earlier, the Veteran's service-connected residuals, lower back musculoskeletal strain are shown to have been productive of complaints of pain, and some limitation of motion, and flexion to 25 degrees, but not unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  Prior to November 4, 2010, the Veteran's service-connected residuals, lower neck musculoskeletal strain, are shown to have been productive of subjective complaints that include pain, and some limitation of motion, but flexion to 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.

5.  As of November 4, 2010, and no earlier, the Veteran's service-connected residuals, neck musculoskeletal strain are shown to have been productive of complaints of pain, and some limitation of motion, but not flexion to 15 degrees or less, or favorable ankylosis of the entire cervical spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

6.  The Veteran's service-connected residuals, postoperative right shoulder, and residuals, postoperative left shoulder, are shown to have been productive of complaints of pain, with some limitation of motion; his right and left shoulder disabilities are not shown to have been productive of ankylosis of the scapulohumeral articulation, limitation of motion of the either arm at shoulder level, a malunion or recurrent dislocation of the humerus, or a dislocation of or nonunion of the clavicle or scapula.

7.  Prior to November 4, 2010, the Veteran's service-connected residuals, right knee patellofemoral syndrome, and residuals, left knee patellofemoral syndrome, are shown to have been productive of subjective complaints that include pain, but not knee flexion limited to 45 degrees, knee extension limited to 10 degrees, ankylosis, or a dislocated semilunar cartilage.

8.  As of November 4, 2010, the Veteran's service-connected residuals, right knee patellofemoral syndrome, and residuals, left knee patellofemoral syndrome, are shown to have been manifested by painful motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis.

9.  The Veteran's residuals, left ankle strain, are shown to have been productive of subjective complaints of pain, but no more than a moderate limitation of motion.

10.  Prior to October 15, 2010, the Veteran's service-connected residuals scars, chin, are not shown to have been productive of one characteristic of disfigurement, deep scars, scars causing limited motion and covering an area exceeding 6 square inches (39 sq. cm.), superficial scars (without a limitation of motion) with an area or areas of at least 144 square inches (929 sq. cm.), superficial and unstable scars, superficial and painful scars on examination, or a limitation of function.

11.  As of October 15, 2102, the Veteran's service-connected residuals scars, chin, are not shown to be productive of disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or at least two characteristics of disfigurement.

12.  The Veteran's service-connected residual scars, left shoulder, are not shown to have been productive of deep scars, scars causing limited motion and covering an area exceeding 6 square inches (39 sq. cm.), superficial scars (without a limitation of motion) with an area or areas of at least 144 square inches (929 sq. cm.), superficial and unstable scars, superficial and painful scars on examination, or a limitation of function.


CONCLUSIONS OF LAW

1.  The RO's February 2013 RO rating decision, which reduced the Veteran's rating for his service-connected residuals, lower back musculoskeletal strain, from 40 percent to 20 percent, and which reduced the rating for his service-connected  residuals, neck musculoskeletal strain, from 20 percent to 10 percent, is void ab initio, and the criteria for restoration of the 40 percent (back) and 20 percent (neck) ratings for these conditions are met at all times since January 23, 2013.  38 C.F.R. §§ 3.105, 3.344 (2014).

2.  Prior to November 4, 2010, the criteria for an initial evaluation in excess of 10 percent for service-connected residuals, lower back musculoskeletal strain, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

3.  As of November 4, 2010, the criteria for an evaluation of 40 percent, and no more, for service-connected residuals, lower back musculoskeletal strain, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

4.  Prior to November 4, 2010, the criteria for an initial evaluation in excess of 10 percent for service-connected residuals, neck musculoskeletal strain, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

5.  As of November 4, 2010, the criteria for an evaluation of 20 percent, and no more, for service-connected residuals, neck musculoskeletal strain, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

6.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected residuals, postoperative right shoulder, and residuals, postoperative left shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014). 

7.  Prior to November, 4, 2010, the criteria for an initial compensable evaluation for service-connected residuals, right knee patellofemoral syndrome, and residuals, left knee patellofemoral syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2014).

8.  As of November, 4, 2010, the criteria for an evaluation in excess of 10 percent for service-connected residuals, right knee patellofemoral syndrome, and residuals, left knee patellofemoral syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2014).

9.  The criteria for an initial evaluation in excess of 10 percent for service-connected residuals, left ankle musculoskeletal strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2014).

10.  Prior to October 15, 2012, the criteria for an initial compensable evaluation for service-connected residual scars, chin, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.118, Diagnostic Code 7800 (2008); 4.118, Diagnostic Codes 7800, 7805 (2014).

11.  As of October 15, 2012, the criteria for an evaluation in excess of 10 percent for service-connected residual scars, chin, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.118, Diagnostic Code 7800 (2008); 4.118, Diagnostic Codes 7800, 7805 (2014).

12.  The criteria for a compensable evaluation for service-connected residual scars, left shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008),  4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Compensable/Increased Evaluations

In August 2006, the RO granted service connection for all of the disabilities on appeal.  In each case, the Veteran has appealed the issue of entitlement to initial compensable/increased evaluation.  This is a highly complex situation, and the Board will attempt to address all claims possible.    

The Board first notes that although additional evidence has been received since the most recent supplemental statement of the case, dated in February 2013, the Veteran waived RO review of this evidence in a submission, received in February 2015.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such evidence, and a remand for RO consideration is not required.  Id.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2014), the Veteran's service treatment reports show that in August 1997, the Veteran received treatment for a one-year history of left ankle pain.  The report indicates that there was no history of acute twisting injury or trauma.  The assessment was left foot tendonitis.

In August 2000, the Veteran reported that he has twisted his right knee while riding a motorcycle.  The assessment was PFPS (patellofemoral pain syndrome).  He received additional treatment in August 2001.  The assessment was ITB (ilio-tibial band) syndrome vs. PFS.  He received additional treatment in 2005, with a diagnosis of patellofemoral syndrome.  

In May 2002, the Veteran sustained an injury while riding an all-terrain vehicle in the desert, in which he was thrown a great distance at what he subsequently reported was a speed of over 100 miles per hour.  Although he was wearing a helmet, it was ejected during his fall; he was unconscious for about four to ten minutes.  A CT (computerized tomography) scan of his head in May 2002 revealed evidence of a subdural hematoma on the left, a left frontal lobe contusion, and evidence of petechial hemorrhages at the junction of the gray and white matter, most likely due to diffuse axonal injury.  X-rays and CT scans also confirmed a modestly displaced fracture of the right glenoid neck, nonarticular.  X-rays of the neck and back were within normal limits.  He sustained injuries that included a simple, superficial 2.5 centimeter laceration to the chin, which was sutured.  He was hospitalized for five days and discharged home.  

A June 2002 report notes that overall, he appeared to be recovering well from his head injury and that he had minimal post-concussive symptoms.  He denied problems with short-term memory, attention, concentration and irritability.
An October 2002 report noted that his right scapula fracture was healed, although there was residual external rotation weakness.

In August 2003, the Veteran underwent left shoulder surgery (AC Type I SLAP debridement and open distal clavicle excision) following complaints of a six-month history of AC joint pain.  The provisional diagnosis was AC joint arthrosis.  In September 2003, the Veteran reported that he felt better than ever, and he was cleared for full activities and stretching.  The assessment was "doing well."

In June 2004, the Veteran was treated for left AC joint pain and right shoulder impingement symptoms.  X-rays were noted to show that the left shoulder had resorption of the distal clavicle, which may have been on the basis of prior trauma or prior surgery. 

In June 2005, the Veteran underwent right shoulder surgery (arthroscopy and Bankart repair) with a diagnosis of right shoulder Bankart tear.  His X-rays were noted to be normal, but an MRI (magnetic resonance imaging) study revealed a Bankart lesion.  He was discharged on 30 days convalescent leave.

A Medical Board Report, dated in October 2005, notes a history of a four-wheeler accident in May 2002.  The final diagnoses were post-concussive syndrome, persistent cephalgia, and shoulder injury.  The Board essentially determined that he was unfit for duty due to his injuries, and recommended discharge.  

An October 2005 neuropsychology report shows that following testing, the diagnostic impression was that there was no cognitive disorder, but that the Veteran had an adjustment disorder with depressed mood.  The report noted that the Veteran's memory complaints most likely stemmed front the concentration-robbing impact of pain, emotional distress, and situational stressors on cognitive efficiency, and that from a strictly neuropsychological perspective, he was considered fit for full duty status.

A November 2005 examination report notes a decreased range of motion in the right shoulder, pain in the left shoulder with push-ups or lifting overhead, a left shoulder scar, and a chin scar.  In the associated "report of medical history," the Veteran indicated that he had a history of a painful shoulder, recurrent back pain or any back problem, knee trouble, dizziness or fainting spells, frequent or severe headache, "a head injury, memory loss, or amnesia," a period of unconsciousness or concussion,  nervous trouble, "loss of memory or amnesia, or neurological symptoms," and frequent trouble sleeping.  There are notations of recurring pain in the upper back and neck, bilateral shoulder and right knee pain, right knee patellofemoral syndrome, constant headaches, dizziness and anxiety, short-term memory loss, reconstruction of the left shoulder AC (acromioclavicular) joint, right shoulder surgery (Bankart repair), 

A Physical Evaluation Board (PEB) report, dated in December 2005, lists un-fitting conditions of post-concussive syndrome, persistent cephalgia, and shoulder injury, right.  The report indicates that his post-concussive syndrome and recurrent cephalgia were evaluated as 10 percent disabling, and that his combined disability rating was 10 percent.  

A. Back and Neck Disabilities, to Include Propriety of Reduction

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected residuals, lower back musculoskeletal strain, and residuals, neck musculoskeletal strain.  These issues are deemed to include the issues of entitlement to a restoration of the 40 percent rating (back) and 20 percent (neck) evaluations for his service-connected back and neck disabilities.  The Board will first adjudicate the issues of the propriety of the reductions from 40 percent to 20 percent (back), and 20 percent to 10 percent (neck) in February 2013.

The Veteran's back and neck disabilities have been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the spine) and 5243 (intervertebral disc syndrome) (see also DC 5003) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or,  muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, with favorable ankylosis of the entire thoracolumbar spine.  Id.

 A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 20 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.

A 60 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id.

1.  Propriety of Reductions

In August 2006, the RO granted service connection for residuals, lower back musculoskeletal strain, and residuals, neck musculoskeletal strain, with each disability assigned a separate 10 percent evaluation; in each case, the effective date for service connection was July 7, 2006.  The Veteran appealed the issues of entitlement to initial compensable/increased evaluations, and in October 2012, the RO granted the claims, to the extent that it increased the Veteran's evaluation for his back disability to 40 percent, and increased the evaluation for his neck disability to 20 percent.  In each case, the effective date for the increased evaluation was November 10, 2010.  In February 2013, the RO decreased the Veteran's evaluation for his residuals, lower back musculoskeletal strain, from 40 percent to 20 percent, with an effective date of January 23, 2013, and reduced the evaluation for his residuals, neck musculoskeletal strain, from 20 percent to 10 percent.  In each case, the effective date of the reductions was January 23, 2013.  The issue is whether either of the RO's February 2013 reductions in the disability ratings was legally proper. 

As an initial matter, under 38 C.F.R. § 3.105(e), a reduction in an evaluation of a service-connected disability only requires special adjudication if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  Thus, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of [38 U.S.C.A.] and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board."); VAOPGCPREC 71-91, 57 Fed. Reg. 2,316 (1992).  In this case, the Veteran's combined evaluation was not changed by the reductions in issue, therefore, the provisions at 38 C.F.R. § 3.105 are not for application.  Id.

At the time of the RO's February 2013 rating decision, the Veteran's 40 percent evaluation (back) and 20 percent evaluation (neck) had not been in effect for more than 5 years. 

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2014).  The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421. 

A review of the RO's February 2013 decision, and the February 2013 supplemental statement of the case (SSOC), shows that the RO appears to have essentially analyzed the issues of reduction of the 40 percent and 20 percent evaluations just as it would claims for increased ratings.  Specifically, the RO completely failed to discuss the provisions of 38 C.F.R. § 3.344 in its analysis.  Of particular note, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  The February 2013 RO rating decision and the February 2013 SSOC merely discussed the rating criteria.  In summary, it does not appear that the RO's analyses for either the back or the neck evaluation were in compliance with 38 C.F.R. § 3.344 and Brown. 

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i .e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision). 

Since the rating decision that accomplished the reduction of the 40 percent (back) and 20 percent (neck) evaluations for the Veteran's service-connected residuals, lower back musculoskeletal strain, and residuals, neck musculoskeletal strain, disabilities did not properly apply the provisions of 38 C.F.R. § 3.344, the reductions are void.  The appropriate remedy in this case is a restoration of the 40 percent (back) and 20 percent (neck) evaluations effective on the date of the reductions.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 40 percent (back) and 20 percent (neck) evaluations were improperly reduced, that the reductions of the evaluations are void ab initio, and that the 40 percent (back) and 20 percent (neck) evaluations for the Veteran's back and neck disabilities should be restored.  Accordingly, the Board finds that restoration of the 40 percent evaluation for the Veteran's residuals, lower back musculoskeletal strain, effective January 23, 2013, and the 20 percent evaluation for the Veteran's residuals, neck musculoskeletal strain, effective January 23, 2013, is warranted.

2.  Back Disability

Given the Board's decision in Part I.A.1., the issue is entitlement to an initial increased evaluation for service-connected Veteran's residuals, lower back musculoskeletal strain, currently evaluated as 10 percent disabling prior to November 10, 2010, and as 40 percent disabling thereafter.  

a)  Prior to November 4, 2010

A QTC examination report, dated in April 2006, shows that the Veteran's back had flexion to 90 degrees, with pain at 70 degrees, extension to 30 degrees, with pain at 20 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  

Private treatment reports note that the Veteran's back had flexion to at least 70 degrees, and extension to at least 30 degrees, lateral bending to at least 25 degrees, and rotation to at least 60 degrees.  See reports, dated in August 2009.

A rating in excess of 10 percent prior to November 4, 2010 is not warranted.  During that time, the Veteran is not shown to have forward flexion of the thoracolumbar spine limited to less than 60 degrees, or a combined range of motion of the thoracolumbar spine limited to 120 degrees or less.  In addition, the evidence is insufficient to show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board therefore finds that the evidence is insufficient to show that the criteria for an initial evaluation in excess of 10 percent under the General Rating Formula have been met prior to November 4, 2010.

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an evaluation in excess of 10 percent is also not warranted prior to November 4, 2010.  The April 2006 QTC examination report states that there is no intervertebral disc syndrome, and there is no evidence to show that there were incapacitating episodes during any 12-month period.  Accordingly, the Veteran is not shown to have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in any 12-month period, and prior to November 4, 2010, an initial evaluation in excess of 10 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The evidence is insufficient to show that the Veteran has associated neurological abnormalities.  Briefly stated, there is no evidence to show that the Veteran has an associated neurological abnormality.  See General Rating Formula, Note 1.  The April 2006 QTC examination report does not note an associated neurological abnormality; the findings state that there was no radiation of pain, and that a coordination examination and a peripheral nerve examination were within normal limits.  Accordingly, a separate rating for an associated neurological abnormality is not warranted.  

Prior to November 4, 2010, an initial evaluation in excess of 10 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).  

The April 2006 QTC examination report shows the following: there is no ankylosis.  After repetitive use, joint function was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination (other than as noted in the ranges of motion).  A coordination examination and a peripheral nerve examination were within normal limits.  Motor function and sensory function were within normal limits.  Reflexes at the knees and ankles were 2+ bilaterally.  An X-ray of the lumbar spine was normal.  The relevant diagnosis was musculoskeletal strain.  

Private treatment reports show the following: the Veteran could walk 2-3 hours and sit and stand for 15-30 minutes; the Veteran has normal strength and was given a steroid injection; MRI findings showed degenerative disc disease with some facet arthritis (July 2008).  In December 2008, the Veteran has a normal gait, and normal strength in his lower extremities.  The Veteran underwent a nerve block.  In March 2009, he was noted to be cutting wood, to be able to walk 30-60 minutes, and to sit and stand 15-30 minutes.  In August 2009, he had 5/5 strength in all muscles except that right gluteus, which had 4/5 strength.  The Veteran reported that he worked full-time with no time lost from work as a manufacturing supervisor.  He indicated that he could lift heavy weights, but with pain, and that he can do most of his usual work, but no more.  In September 2009, the Veteran reported that he had driven round-trip from New York to North Carolina, and that he was pleased with his back and neck symptoms.  In January 2010, he was noted to have 5/5 strength with normal sensation, and he could heel and toe-walk without difficulty.  In February 2010 he was noted to have a full range of motion in his lumbar spine, with 5/5 strength, and a normal gait.  In August 2010, he had 5/5 strength, with a normal gait, providing more evidence against this claim.

In summary, prior to November 4, 2010, the Veteran is not shown to have the required limitation of motion for an evaluation in excess of 10 percent under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial evaluation in excess of 10 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has spine symptoms such that, when the ranges of motion in the spine are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the spine more nearly approximates the criteria for a 20 percent evaluation under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

b).  As of November 4, 2010

The Board first notes that in February 2013, the RO granted service connection for radiculopathy of the bilateral lower extremities; in each case, the effective date was November 4, 2010.

A VA examination report, dated in November 4, 2010, shows that the Veteran's back had flexion to 25 degrees, extension to 25 degrees, lateral flexion to 30 degrees, bilaterally, right rotation to 30 degrees, and left rotation to 25 degrees.

The Board finds that the criteria for a 40 percent evaluation are shown to have been met as of November 4, 2010.  The RO's October 2012 rating decision indicates that a 40 percent evaluation is warranted based on the findings in the Veteran's November 2010 VA examination, and that this examination was performed on November 10, 2010.  However, this was error.  As noted in both of the VA examination reports, and part of the RO's own decision, the correct date for the Veteran's examination is November 4, 2010.  Accordingly, a 40 percent evaluation is warranted as of November 4, 2010.  To this extent, the claim is granted.  

An evaluation in excess of 40 percent is not warranted.  The evidence includes a January 2013 VA examination report, which shows that the Veteran was found to have IDS, but that it had not been productive of any incapacitating episodes over the past 12 months.  There is no evidence to show ankylosis of the back, nor is there any evidence to show that the Veteran had IDS productive of incapacitating episodes having a total duration of at least 6 weeks during any 12 month period.  See DC 5237; General Rating Formula; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Accordingly, the Board finds that the Veteran is not shown to have met the criteria for a rating in excess of 40 percent as of November 4, 2010. 

Consideration has been given to the DeLuca and Mitchell provisions governing painful motion.  The Veteran very clearly experiences pain and functional loss of the lumbar spine.  However, the Board finds that such constraints do not apply as the Veteran is currently in receipt of the highest evaluation possible under a limitation of motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).

3.  Neck Disability

Given the Board's decision in Part I.A.1., the issue is entitlement to an initial increased evaluation for service-connected residuals, neck musculoskeletal strain, currently evaluated as 10 percent disabling prior to November 10, 2010, and as 20 percent disabling thereafter.  

a)  Prior to November 4, 2010

A QTC examination report, dated in April 2006, shows that the Veteran's neck had flexion to 45 degrees, with pain at 40 degrees, extension to 45 degrees, with pain at 40 degrees, lateral flexion to 45 degrees, bilaterally, and rotation to 80 degrees, bilaterally.  

Private treatment reports note that the Veteran's neck had flexion to at least 40 degrees, and extension to at least 35 degrees, left lateral bending to at least 35 degrees, right lateral bending to at least 25 degrees, and rotation to at least 50 degrees, bilaterally.  See reports, dated in August and October of 2009.  A December 2008 report notes a normal range of motion in the neck (specific degrees of motion were not provided).  

An initial evaluation in excess of 10 percent prior to November 4, 2010 is not warranted.  During that time, the Veteran is not shown to have forward flexion of the cervical spine limited to 30 degrees or less, or a combined range of motion of the cervical spine limited to 170 degrees or less.  In addition, the evidence is insufficient to show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board therefore finds that the evidence is insufficient to show that the criteria for an initial evaluation in excess of 10 percent under the General Rating Formula have been met prior to November 4, 2010.

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an evaluation in excess of 10 percent is also not warranted prior to November 4, 2010.  The April 2006 QTC examination report states that there is no intervertebral disc syndrome, and there is no evidence to show that there were incapacitating episodes during any 12-month period.  Accordingly, the Veteran is not shown to have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in any 12-month period, and prior to November 4, 2010, an initial evaluation in excess of 10 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The evidence is insufficient to show that the Veteran has associated neurological abnormalities.  Briefly stated, as above, the April 2006 QVC examination report indicates that the Veteran did not have an associated neurological abnormality.  See General Rating Formula, Note 1.  The April 2006 QTC examination report did not note an associated neurological abnormality; the findings state that there was no radiation of pain, and that a coordination examination and a peripheral nerve examination were within normal limits.  Accordingly, a separate rating for an associated neurological abnormality is not warranted.  

Prior to November 4, 2010, an initial evaluation in excess of 10 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 98.  

The April 2006 QTC examination report shows the following: there is no ankylosis.  After repetitive use, joint function was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination (other than pain as noted in the ranges of motion).  A coordination examination and a peripheral nerve examination were within normal limits.  Motor function and sensory function were within normal limits.  Reflexes at the biceps and triceps were 2+ bilaterally.  An X-ray of the cervical spine was normal.  The relevant diagnosis was musculoskeletal strain.  

Private treatment reports show the following: the Veteran has normal strength with MRI findings showing degenerative disc disease (July 2008).  In December 2008, the Veteran had normal strength in his cervical spine, and a normal range of motion in his neck (specific degrees of motion were not provided).  In March 2009, he was noted to be cutting wood, and to have a normal neck flexion and extension, with pain (specific degrees of motion were not provided).  In August 2009, he had 5/5 strength.  The Veteran reported that he worked full-time with no time lost from work as a manufacturing supervisor.  He indicated that he could lift heavy weights, but with pain, and that he can do most of his usual work, but no more.  In September 2009, the Veteran reported that he had driven round-trip from New York to North Carolina, and that he was pleased with his back and neck symptoms.  In January 2010, he had 5/5 strength with normal sensation.  In August 2010, he had 5/5 strength.  

In summary, prior to November 4, 2010, the Veteran is not shown to have the required limitation of motion for an evaluation in excess of 10 percent under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial evaluation in excess of 10 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has neck symptoms such that, when the ranges of motion in the cervical spine are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the cervical spine more nearly approximates the criteria for a 20 percent evaluation under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

b)  As of November 4, 2010

For the reasons discussed in I.A.2.b., the Board finds that the criteria for a 20 percent evaluation are shown to have been met as of November 4, 2010.  Briefly stated, a VA examination report, dated November 4, 2010, shows that the Veteran's neck had flexion to 30 degrees.  The RO's October 2012 rating decision indicates that a 20 percent evaluation is warranted based on the findings in the Veteran's November 2010 VA examination, and that this examination was performed on November 10, 2010.  However, this was error.  As noted in both of the VA examination reports, and part of the RO's own decision, the correct date for the Veteran's examination is November 4, 2010.  Accordingly, a 20 percent evaluation is warranted as of November 4, 2010.  To this extent, the claim is granted.  

As of November 4, 2010, an evaluation in excess of 20 percent is not warranted.  The November 4, 2010 VA examination report shows that the Veteran's neck had flexion to 30 degrees.  The evidence also includes a January 2013 VA examination report, which shows that the Veteran was found not to have IDS of the cervical spine.  On examination, the neck had flexion to 40 degrees, with pain at 40 degrees, extension to 35 degrees, with pain at 35 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and lateral rotation to 40 degrees, bilaterally, with pain at the extreme of motion in all planes.  In summary, there is no evidence to show ankylosis of the cervical spine, nor is there any evidence to show that the Veteran had IDS productive of incapacitating episodes having a total duration of at least 4 weeks during any 12-month period.  See DC 5237; General Rating Formula; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Accordingly, the Board finds that the Veteran is not shown to have met the criteria for an evaluation in excess of 20 percent as of November 4, 2010.

As of November 4, 2010, an evaluation in excess of 20 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 98.  The November 2010 VA examination report shows that the Veteran reported that he limited his lifting to 30 pounds due to multiple joint conditions.  He complained of pain that radiated to his shoulders, and that his cervical area will crepitate, and that he had a history of cervical and lumbar nerve blocks with transient relief of only a month's duration.  He reported that he was "very active."  On examination, there was a straightening of the lordotic curve with some jutting forward from its base at the shoulders.  Repetitive motion did not produce a further limitation of motion, increase in pain, evidence of weakness, fatigue, lack of endurance, or incoordination.  The relevant diagnosis was cervical joint and disc disease with radiculopathy.  

The January 2013 VA examination report shows that the Veteran complained of pain, with use of hydrocodone twice per week, and use of aspirin daily.  Following repetitive use testing, there was no additional limitation in the range of motion.  Overall, the Veteran had functional impairment in the form of less movement than normal, pain on movement, and interference with reading and keyboarding.  A sensory examination was normal.  The Veteran complained that he felt it was necessary to push through the day at a well-paying job as a supervisor to provide for his family of five, and that "if he had his druthers," he would only work two days a week.  He asserted that he could not work on the factory line for his employer, which made aluminum cans (as opposed his position as a supervisor). 
The diagnoses were degenerative cervical disc disease, and degenerative cervical joint disease.  

VA progress notes show that in April 2014, the Veteran was noted to have cervical flexion AROM (active range of motion) within normal limits (specific degrees of motion were not provided).  A cervical MRI (magnetic resonance imaging) study done in May 2014 contained an impression of cervical spondylosis and mild developmental central canal narrowing.  

In summary, as of November 4, 2010, the Veteran is not shown to have the required limitation of motion for an evaluation in excess of 20 percent under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an evaluation in excess of 20 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has neck symptoms such that, when the ranges of motion in the cervical spine are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the neck more nearly approximates the criteria for a 30 percent evaluation under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

4.  Bilateral Shoulders

The Veteran asserts that he is entitled to initial evaluations in excess of 10 percent for his residuals, postoperative right and left shoulders.  He asserts that his right shoulder is worse than it was prior to his surgery, with pain, as well as locking, and giving out.  With regard to his left shoulder, he argues that he has weakness, and throbbing pain that causes him to lose sleep, with pain on driving and typing.  For both shoulders, he further argues that he has symptoms that include a decreased range of motion, and frequent muscle spasms.  See Veteran's appeal (VA Form 9), received in July 2008.

The RO has evaluated the Veteran's shoulder disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5201-5019.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5201 represents a limitation of arm motion, and DC 5019 represents bursitis, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.

The Board must determine whether an initial evaluation in excess of 10 percent is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are relevant: 

Under 5019, bursitis is to be rated on limitation of motion of affected part as degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under DC 5200, where there is favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head, a 20 percent evaluation is warranted for the minor upper extremity, and a 30 percent evaluation is warranted for the major upper extremity.  A 30 percent evaluation is also warranted for ankylosis of the scapulohumeral articulation, intermediate between favorable and unfavorable, for the minor upper extremity. 

Under DC 5201, for both a dominant and a non-dominant arm, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level; where there is limitation of motion midway between the side and shoulder level, a 20 percent evaluation is warranted for the non-dominant arm, and a 30 percent evaluation is warranted for the dominant arm, where there is a limitation of motion to 25 degrees from the side, a 30 percent evaluation is warranted for the non-dominant arm, and a 40 percent evaluation is warranted for the dominant arm

Under DC 5202, humerus, other impairment of, malunion of, with moderate deformity, warrants a 20 percent evaluation (major and minor shoulder); malunion of the humerus with marked deformity, is evaluated as 30 percent disabling (major shoulder) and 20 percent disabling (minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are evaluated as 30 percent disabling (major shoulder), and as 20 percent disabling (minor shoulder); a fibrous union of the humerus is evaluated as 40 percent disabling (minor shoulder), and as 50 percent disabling (major shoulder). 

Under DC 5203, a 20 percent evaluation is warranted for clavicle or scapula, impairment of, dislocation of, or nonunion of, with loose movement, for both the major arm, and the minor arm.

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71 (2014).  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and that normal internal rotation is from 0 to 90 degrees.

The Board notes that the medical evidence shows that the Veteran is right-handed.  See e.g., QTC examination report, dated in April 2006.

A QTC examination report, dated in April 2006, shows that the Veteran's right shoulder had flexion, and abduction, to 120 degrees, with pain at 120 degrees, external rotation to 60 degrees with pain at 60 degrees, and internal rotation to 80 degrees with no pain indicated.  The Veteran's left shoulder had flexion, and abduction, to 130 degrees, with pain at 130 degrees in each case, external rotation to 80 degrees with no pain indicated, and internal rotation to 80 degrees with no pain indicated.

A VA examination report, dated in November 2010, shows that the right shoulder had flexion to 160 degrees, with pain at 105 degrees, abduction to 120 degrees, and external rotation to 45 degrees.  The Veteran's left shoulder had flexion to 150 degrees, abduction to 105 degrees, and external rotation to 40 degrees.  Adduction was to 25 degrees, bilaterally, and extension was to 40 degrees, bilaterally.  There was no ankylosis, and no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  

A VA examination report, dated in October 2012, shows that the Veteran's right shoulder had flexion to 135 degrees, with pain at 105 degrees, abduction to 110 degrees, with pain at 90 degrees, external rotation to 90 degrees, and internal rotation to 45 degrees.  The Veteran's left shoulder had flexion to 120 degrees, with pain at 90 degrees, and abduction to 120 degrees, with pain at 100 degrees, external rotation to 90 degrees, and internal rotation to 50 degrees.  There was no ankylosis, and no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The diagnoses were left shoulder AC joint impingement, and bilateral rotator cuff tear.

The Board finds that the criteria for an initial evaluation in excess of 10 percent under DC 5200 and DC 5201 have not been met for either shoulder.  The evidence is insufficient to show that the Veteran's right shoulder, or left shoulder, is productive of ankylosis of scapulohumeral articulation, that abduction of the right shoulder, or left shoulder, is limited to 60 degrees, or that the right or left shoulder is productive of a limitation of motion to midway between the side and shoulder level.  Even when pain is taken into account, the limitations caused thereby do not equate to restricted motion that would warrant a higher schedular rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the criteria for an initial evaluation in excess of 10 percent under DC 5200 and 5201 have therefore not been met for the right shoulder, or the left shoulder. 

In addition, there is no evidence to show a malunion, or recurrent dislocation, of the humerus, or a dislocation of, or nonunion of, the clavicle or scapula.  The criteria for an initial evaluation in excess of 10 percent under DC's 5202 and 5203 are therefore not met for the right shoulder, or the left shoulder.

Finally, the Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca; 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98.  

The relevant evidence includes a QTC examination report, dated in April 2006, which shows that the Veteran reported that his right shoulder had weakness, stiffness, giving way, locking, and pain.  His pain comes and goes 10 times a day lasting for an hour.  It does not travel.  It is crushing, aching, cramping, burning., and sharp.  It is 8 on scale from 1 to 10.  It is elicited by physical activity and is relieved by rest.  He can function without medications.  There is no incapacitation.  He claimed that he had functional impairment due to pain, with 40 days a year lost from work.  With regard to the left shoulder, the Veteran reported that he has weakness, stiffness, and locking pain, which comes and goes twice a day, lasting for an hour.  His pain is crushing and aching: it does not travel.  It is 7 on scale from 1 to 10.  It is elicited by physical activity and is relieved by itself.  He can function without medication.  There is no incapacitation.  He claimed to have functional impairment due to pain, with 7 days a year time lost from work.

On examination, there is no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, guarding movement, or subluxation.  There is no ankylosis.
 The Veteran is able to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs dress self, take out the trash, walk, shop, perform gardening activities and push a lawn mower.  His usual occupation is airplane mechanic.  He is currently
employed.  On the right with the joint range of motion there is the presence of pain but not fatigue, weakness, lack of endurance, or incoordination with repetitive use.  On the left with the joint range of motion there is the presence of pain but no fatigue, weakness, lack of endurance or incoordination with repetitive use.  

A private treatment report, dated in March 2009, notes that the Veteran reported that he was cutting wood.  Private treatment reports, dated in August 2009, and January and August of 2010, note that the Veteran had 5/5 strength.  The August 2009 report shows that the Veteran reported that he had no time lost from work as a manufacturing supervisor, that he could lift heavy weights, but with pain, and that he could do most of his usual work, but no more.

The November 2010 VA examination report shows that the Veteran reported that he could not lift more than 30 pounds due to multiple joint problems, including his shoulders, and that he could not life over 10 pounds above his head due to his shoulder symptoms.  The Veteran reported that he was a supervisor of seven mechanics.  On examination, there was normal bulk and muscle tone except for the right biceps muscle.  Strength was 5/5 in all muscle groups except the right arm, which was 4-/5.  The relevant diagnoses were right rotator cuff tear status post repair, and left shoulder impingement syndrome status post repair.     

The October 2012 VA examination report shows that following repetitive use testing, the Veteran's right shoulder had flexion to 135 degrees, and abduction to 110 degrees.  The Veteran's left shoulder had flexion to 120 degrees, and abduction to 120 degrees.  The Veteran was noted to have functional loss in the form of less movement than normal, and pain on movement, bilaterally.  There was no guarding.  Strength on flexion and abduction was 5/5, bilaterally.  There was left AC joint impingement.  The ability to work was impacted by bilateral shoulder pain and weakness.  

A VA examination report, dated in January 2013, shows that the Veteran was found not to have any atrophy.

VA progress notes include reports dated in July 2013 and May 2014, which note that the Veteran has 5/5 strength in his upper extremities.  The May 2014 report also notes that the Veteran had grossly intact sensation to light touch and pinprick except decreased in the right forearm and hand when compared with the left, as well as the medial upper arm on the left when compared with the right.  Rotator cuff, bicipital tendon, acromioclavicular joint and impingement signs are negative with both shoulders except for some mild impingement signs bilaterally, right more so than the left; these were just mild signs with discomfort.  Strength was "good" at the shoulder.  A June 2014 report notes that the Veteran had 5/5 bilateral strength at his deltoids, biceps, triceps, and grip.  

Here, even considering the findings as to the onset of pain, the criteria for an initial evaluation in excess of 10 percent are not shown to have been met under DCs 5200 and 5201.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered to be limited motion, even though a range of motion may be possible beyond the point when pain sets in), and the Board finds that an initial evaluation in excess of 10 percent is not warranted on the basis of additional functional loss due to pain and weakness.  When the ranges of motion in the Veteran's right shoulder, and left shoulder, are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, or other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected right shoulder disability, or his left shoulder disability, impairs him to such a degree that he has the equivalent of the criteria as required for an initial evaluation in excess of 10 percent.

5.  Knees

The Veteran asserts he is entitled to an initial increased evaluation for service-connected residuals, right knee, and left knee, patellofemoral syndrome, with both disabilities currently evaluated as noncompensable prior to November 4, 2010, and as 10 percent disabling thereafter.

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees.  See 38 C.F.R. § 4.71a (2014). 

Under DC 5261, a 0 percent disability rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees.  Id. 

Under DC 5262, impairment of the tibia and fibula warrants a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  See 38 C.F.R. § 4.71a (2014).

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

a) Prior to November 4, 2010

The April 2006 QTC examination report shows that the Veteran's knees had flexion to 140 degrees, and extension to 0 degrees, bilaterally.  The report indicates that there was no pain on motion.

The Board finds that an initial compensable evaluation is not warranted prior to November 4, 2010.  With regard to DCs 5260 and 5261, there is no evidence to show that the Veteran's knee flexion is limited to 45 degrees in either knee, or that his extension is limited to 10 degrees in either knee.  The criteria for even an initial compensable rating under DCs 5260 and 5261 are not shown to have been met.  Accordingly, the Board finds that the criteria for an initial compensable evaluation under DCs 5260 and 5261 have not been met. 

As for the possibility of a compensable evaluation under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), an initial compensable evaluation is not warranted under DCs 5256 or 5258.  There is no evidence of a dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, or ankylosis.  Accordingly, the preponderance of the evidence is against an initial compensable evaluation under DCs 5256 or 5258. 

With regard to DC's 5260 and 5261, an initial compensable evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98.

The April 2006 QTC examination report shows that the Veteran reported having right knee and left knee symptoms that included weakness, stiffness, giving way, and pain, which is constant, but which does not travel.  The Veteran rated his pain in both knees as a 9 on scale from 1 to 10.  The report notes that he can function without medication, and that there is no incapacitation.  For each knee, the Veteran claimed that he lost 12 days a year from work due to his symptoms.  On examination, his posture and gait were within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing.  He did not require an assistive device for ambulation.  There was no weakness, abnormal movement, guarding movement, subluxation, or fixed ankylosing position.  There was no pain, fatigue, weakens, lack of endurance, or incoordination with repetitive use.  All ligaments were within normal limits.  

Private treatment records note the following: the Veteran has full strength, normal sensation; he can walk on his heels and toes (October 2008).  He can walk for 2-3 hours, stand for 15-30 minutes, he works full-time, he has no lower extremity deficits, a normal gait and strength, and normal lower extremity strength (July and December 2008).  He has 5/5 strength with no time lost from work as a manufacturing supervisor (August 2009 and January and August of 2010).  He can stand for one hour, and walk for one mile (August 2009).   He has a normal gait pattern and is able to walk on the forefoot and heel without difficulty, and has 5/5
strength (February 2010).

In summary, the Veteran is not shown to have a limitation of motion for even a noncompensable rating under either DC 5260 or DC 5261, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial compensable evaluation for either knee on the basis of functional loss due to pain.  Although the Veteran complains of pain, the evidence shows that there was no quantifiable loss due to actual pain, and that repeat motion did not cause flare up or loss of motion.  Mitchell.  The Board therefore finds that, when the ranges of motion in the knees are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in either knee more nearly approximates the criteria for a compensable evaluation under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

Finally, a compensable evaluation based on arthritis with painful motion is not warranted, as arthritis is not established by X-ray during the time period in issue.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014); July 2008 X-rays from Glens Falls Hospital.  


b) As of November 4, 2010

A VA examination report, dated November 4, 2010, shows that the Veteran's knees were noted to have flexion to 140 degrees, and extension to 0 degrees, bilaterally.  The diagnoses included degenerative joint disease of the knees, bilaterally.  

A VA examination report, dated in October 2012, shows that the diagnoses were bilateral patellofemoral pain syndrome, and right medial meniscal tear with arthroscopy.  The report shows that the Veteran's knees had flexion to 140 degrees or greater, and extension to 0 degrees, bilaterally.  

The Board finds that an evaluation in excess of 10 percent is not warranted.  With regard to DCs 5260 and 5261, there is no evidence to show that the Veteran's knee flexion is limited to 30 degrees in either knee, or that his extension is limited to 15 degrees in either knee.  The Veteran's range of motion appears to be unchanged from his April 2006 examination, and not to meet the criteria for even a noncompensable evaluation under DCs 5260 and 5261.  In this regard, the RO's February 2013 rating decision indicates that the RO granted the compensable ratings based on the application of 38 C.F.R. § 4.59 (arthritis) with painful motion.  Accordingly, the Board finds that the criteria for an evaluation in excess of 10 percent under DCs 5260 and 5261 have not been met.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca.

The November 2010 VA examination report shows that the Veteran reported that he could not lift more than 30 pounds due to multiple joint problems, including his knees.  The Veteran complained that his knees will crepitate in various positions on squatting and flare-up with pain lasting about an hour.  He further complained of some giving way and indicated that he had difficulty with stairs, particularly on the descent.  He reported that he was a supervisor of seven mechanics.  On examination, there was normal bulk and muscle tone in all relevant muscle groups.  Strength was 5/5 in all relevant muscle groups.  He had an asymmetry of gait, comping down slightly harder on the right side, carrying a cane which he asserted was for purposes of stability.  The ranges of motion were painless, and without further limitation of function due to developing pain, evidence of weakness, fatigue, lack of endurance, or incoordination after repetitive motion times three.  Valgus and varus stressing of the collateral ligaments was negative, bilaterally.  The relevant diagnoses were degenerative joint disease of the knees bilaterally.     

The October 2012 VA examination report shows that the Veteran was able to perform repetitive-use testing, after which there was no additional loss of motion.  Overall, there was functional loss manifested by pain on movement.  Strength on flexion and extension was 5/5, bilaterally.  There was no instability.  There was no history of recurrent subluxation or dislocation.  There was a history of right meniscectomy in August 2011, with no residual signs or symptoms.  No assistive devices were used.  Bilateral knee pain was noted to begin at 0 degrees.  There was X-ray evidence of right knee arthritis, and an October 2012 left knee X-ray showed moderate medial joint space narrowing, with minimal to mild osteophytosis of the tibial plateau and femoral condyle.  The impression was mild osteoarthritic changes.  There was no X-ray evidence of patellar subluxation.  The Veteran's ability to work was impacted by bilateral knee pain and decreased mobility.  

VA progress notes include a July 2013 report which notes that the Veteran had 5/5 strength in all extremities, with an intact gait, and that he could walk on his toes and heels.  He was noted to have a full AROM (active range of motion) in his knees (specific degrees of motion were not provided).  Reports, dated in June and July of 2014, show that the Veteran had 5/5 strength on knee flexion and extension.  The June 2014 report notes that sensory testing was normal.  With regard to the Veteran's gait, in March 2014, the Veteran underwent right ankle surgery, and a number of reports indicate that he had antalgic foot gait due to right ankle pain.  See e.g., June 2014 report.  However, a July 2014 report notes that he toe walks, heel walks, and tandem walks normally.  The reports show that the Veteran reported that he stayed active outdoors.  Reports, dated in May and June of 2014, note 5/5 strength.  

In summary, the Veteran is not shown to have a limitation of motion for even a noncompensable rating under either DC 5260 or DC 5261, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an evaluation in excess of 10 percent for either knee on the basis of functional loss due to pain.  Although the Veteran complains of pain, the evidence shows that there was no quantifiable loss due to actual pain, and that repeat motion did not cause flare up or loss of motion.  Mitchell.  The Board therefore finds that, when the ranges of motion in the knees are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in either knee more nearly approximates the criteria for an evaluation in excess of 10 percent under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

c) Conclusion

Separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, none of the medical evidence shows that the Veteran's knee extension, or flexion, is limited to the extent necessary to meet the criteria for a compensable rating.  38 C.F.R. § 4.71, Plate II, DCs 5260, 5261.  Additionally, to assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2014); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  Accordingly, the claims must be denied.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, the medical evidence shows that the Veteran has been found not to have instability of either knee.  As the medical evidence shows that the Veteran does not have any knee instability, the Board has determined that the evidence is insufficient to show that a separate rating is warranted for instability of either knee.  Given the foregoing, the Board finds that the evidence is insufficient to show recurrent subluxation or lateral instability of either knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

6.  Left Ankle

The RO has evaluated the Veteran's service-connected residuals, left ankle strain, as 10 percent disabling under DCs 5271-5024.  

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 are rated on the basis of limitation of motion of the body part affected as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5013-5024.

Under DC 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion.

In addition, the following diagnostic codes are also relevant to the claim: 

Under 38 C.F.R. § 4.71a, DC 5270, a 20 percent rating is warranted for ankylosis of the ankle, when shown to specified degrees and position. 

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of a subastragalar or tarsal joint, or of the ankle itself, warrants evaluations ranging from 10 to 40 percent, depending on the position of the joint and whether there are any deformities of abduction, adduction, inversion, or eversion. 

Under 38 C.F.R. § 4.71a, DC 5273, a 10 or a 20 percent rating is warranted for Os calcis or astragalus, malunion of, with moderate (10 percent) or marked (20 percent) deformity. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

The April 2006 QTC examination report shows that the left ankle had dorsiflexion to 20 degrees, with pain at 10 degrees, and plantar flexion to 45 degrees, with pain at 40 degrees.  

A November 2010 VA examination report shows that the left ankle had flexion to 45 degrees, extension (dorsiflexion) to 10 degrees, inversion to 35 degrees, and eversion to 20 degrees.  

An October 2012 VA examination report shows that the left ankle had plantar flexion to no less than 45 degrees, and extension (dorsiflexion) to no less than 20 degrees.  In each case, there was pain at the extreme of motion.  

The Board finds that the claim must be denied.  The only specific findings as to the range of motion in the left ankle show that it had dorsiflexion to no less than 10 degrees, and plantar flexion to no less than 40 degrees.  There is no competent evidence to show ankylosis of the left ankle.  The Board therefore finds that the evidence is insufficient to show ankylosis of the left ankle, or a marked limitation of left ankle motion, as required for an increased initial evaluation under DC's 5270, 5271, and 5272.  In addition, there is no medical evidence of record to show that the Veteran's left ankle is productive of a malunion of the os calcis or astragalus, or astragalectomy, to warrant an initial evaluation in excess of 10 percent under DC's 5273 or 5274. 

Finally, a higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 98.  

The April 2006 QTC examination report shows that the Veteran complained of weakness, stiffness, swelling, giving way and constant pain.  His pain was elicited by physical activity and was relieved "by itself."  It was a 7 on scale from 1 to 10.  The report notes that he can function without medication, and that there is no incapacitation.  There was no time lost from work.  He was noted to be employed as an airplane mechanic.  On examination, after repetitive use, joint function was additionally limited by pain, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Examinations of coordination, the peripheral nerves, motor function, and sensation, were within normal limits.  Ankle jerk reflexes were 2+.  An X-ray of the left ankle was normal.  

The November 2010 VA examination report shows that the Veteran complained of ankle pain and stiffness, and that his ankle had repeatedly rolled over.  The examiner indicated that there was mild degenerative joint disease.  His ranges of motion were essentially painless, and without further limitation of function due to developing pain, evidence of weakness, fatigue, lack of endurance, or incoordination after repetitive motion.  Deep tendon reflex was1/4.  An examination of motor function revealed normal bulk and tone (5/5).  The relevant diagnosis was sprain of the left ankle, chronic, with intermittent acute exacerbations.    

The October 2012 VA examination report shows that the Veteran complained that he frequently rolled over his ankles during service, and that he now had constant pain that worsened with weight-bearing, walking, stairs, and ladder climbing.  He said that he was told he may be a candidate for surgery.   There was no additional limitation of motion after repetitive use.  Overall, there was functional loss in the form of pain on movement.  Strength on plantar flexion and dorsiflexion was 5/5.  There was no laxity, or ankylosis.  There was swelling and tenderness around the lateral malleoli.  The impact in the ability to work was impacted by ankle and heel pain.  The diagnosis was Achilles tendonitis.  

Private treatment reports show the following: the Veteran could walk 2-3 hours and sit and stand for 15-30 minutes; the Veteran has normal strength (July 2008).  In December 2008, the Veteran has a normal gait, and normal strength in his lower extremities.  In March 2009, he was noted to be able to walk 30-60 minutes, and to sit and stand 15-30 minutes.  In August 2009, he had 5/5 strength in all relevant muscles.  The Veteran reported that he worked full-time with no time lost from work as a manufacturing supervisor.  He indicated that he could lift heavy weights, but with pain, and that he can do most of his usual work, but no more.  In September 2009, the Veteran reported that he had driven round-trip from New York to North Carolina.  In January 2010, he has 5/5 strength with normal sensation, and he could heel and toe-walk without difficulty.  In August 2010, he had 5/5 strength, with a normal gait.  

VA progress notes show that in February 2014, the Veteran had tenderness to palpation at the insertion of the Achilles tendon and the retrocalcaneal bursae bilaterally.  He has a gastrocs contracture, bilaterally, with only 0 degrees of passive dorsiflexion with the knee extended and the arch corrected.  Otherwise, his range of
motion at the hind foot and ankle is normal.  X-rays revealed a Haglund's deformity on each side, and a small amount of calcification in the Achilles tendon, bilaterally.  The assessment noted insertion of Achilles tendinitis, gastrocs contracture, and Haglund's deformity.  Reports, dated in May and June of 2014, note 5/5 strength.  With regard to the Veteran's gait, in March 2014, the Veteran underwent right ankle surgery, and a number of reports indicate that he had antalgic foot gait due to right ankle pain.  See e.g., June 2014 report.  However, a July 2014 report notes that he toe walks, heel walks, and tandem walks normally.  The reports show that the Veteran reported that he stayed active outdoors.  Reports, dated in May and June of 2014, note 5/5 strength.  Another June 2014 report notes that the bilateral ankles had an AROM that was WFL (within functional limits).  A July 2014 report notes  that the ankles has a normal range of motion on inversion, eversion, dorsiflexion, and plantarflexion (specific degrees of motion were not provided).  There was no pain on motion, and the plantar arches were normal.  Strength on plantar flexion and dorsiflexion was 5/5.  The Veteran toe walked, heel walked, and tandem walked normally.

In summary, the Veteran is not shown to have a limitation of motion for a 20 percent evaluation under DC 5271, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial evaluation in excess of 10 percent for the left ankle on the basis of functional loss due to pain.  Although the Veteran complains of pain, the evidence does not show that there was a quantifiable loss due to actual pain; the October 2012 examination report shows that there was no additional limitation of motion after repetitive use.  Mitchell.  The Veteran has repeatedly been found to have 5/5 strength.  There is no evidence of laxity or atrophy.  The Board therefore finds that, when the ranges of motion in the left ankle are considered together with the evidence of functional loss due to ankle pathology, the evidence does not support a conclusion that the loss of motion in the left ankle more nearly approximates the criteria for an evaluation in excess of 10 percent under DC 5271, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

7.  Scar, Chin

The RO has evaluated the Veteran's residual scars, chin, as noncompensable prior to October 15, 2012, and as 10 percent disabling thereafter, under DC 7800.  

In evaluating skin and scar residuals, the Board notes that during the appeal period, changes were made to 38 C.F.R. § 4.118, Diagnostic Code 7800.  These changes apply only to applications for benefits received on or after October 23, 2008, which is well after the date of the appellant's claim.  However, under typical circumstances, a veteran who is rated under DCs 7800 to 7805 before October 23, 2008, may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review, but in no case will the revised award be effective before October 23, 2008.  Here, while there is no indication that he made such a request, the RO's January 2013 rating decision, and the February 2013 supplemental statement of the case, shows that the post-2008 rating criteria had been considered.  The Board will therefore address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.  Under the revised version of 38 C.F.R. § 4.118, Diagnostic Code 7800, the criteria for a 10 percent rating and a 30 percent rating, and the accompanying notes, are unchanged from the previous version of this diagnostic code.  Diagnostic Code 7805 is also unchanged.

Under DC 7800, disfigurement of the head, face, or neck, with one characteristic of disfigurement, warrants a 10 percent evaluation. 

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118, are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39- sq. cm.).  Under note (3) the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars are rated on limitation of function of the affected part. 

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31 (2014).

An April 2006 QTC examination report shows that the Veteran was noted to have three scars on the chin, one is 2 cm, one is 1 cm, and one is 1 cm.  The Veteran claimed to have functional impairment due to pain, and that he lost
about three days a year from work due to his symptoms.

A November 2010 VA examination report shows that the Veteran was noted to have a scar beneath his chin that is superficial, straight, 2 cm. long 4 millimeters (mm.) in width, nontender, not depressed, darker than the surrounding tissue, without altered sensation surrounding it, and without evidence of recent breakdown.  

An October 15, 2012 VA examination report shows that the Veteran was noted to have a history of multiple scars on anterior superior neck below mandibular jaw.  They were not painful or unstable, and were not both painful and unstable.  The scars were at the mid-superior anterior neck below the chin, measuring 3 cm. x 1cm., at the right superior anterior neck below chin, measuring 4 cm. x 1 cm., and at the left superior anterior neck below the chin, measuring  1.5 cm. x 1cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, and no abnormal pigmentation or texture of the head, face, or neck.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  None of the scars resulted in result in a limitation of function.  The scars did not impact his ability to work.  

The Board finds that the claim must be denied.  For the period prior to October 15, 2012, the Veteran's chin scars are not shown to have been productive of one characteristic of disfigurement, deep scars, scars causing limited motion and covering an area exceeding 6 square inches (39 sq. cm.), superficial scars (without a limitation of motion) with an area or areas of at least 144 square inches (929 sq. cm.), superficial and unstable scars, superficial and painful scars on examination, or a limitation of function.  As of October 15, 2102, the Veteran's service-connected residuals scars, chin, are not shown to be productive of disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or at least two characteristics of disfigurement.  For the entire time period on appeal, there is no evidence to show that this scar is productive of a limitation of function.  Accordingly, the claim must be denied.  

8.  Scar, Left Shoulder

The following diagnostic codes are relevant:

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801, scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating.  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2): a deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion: Area or areas of 144 square inches (929 sq. cm.) or greater. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars. 

Under 38 C.F.R. § 4.118 , Diagnostic Code 7804, a 10 percent rating for scars that are superficial and painful on examination. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars are rated on limitation of function of the affected part. 

The notes pertaining to these regulations (re-numbered) are shown below: 

(1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. 

(2) A deep scar is one associated with underlying soft tissue damage. 

(3) A superficial scar is one not associated with underlying soft tissue damage. 

(4) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

Under the revised DC 7801, scars other than head, face, or neck, that are deep or that cause limited motion warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7801(2012). 

Under the revised version of DC 7802, burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation when they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2014). 

The revised DC 7804 allows for compensable evaluation for unstable or painful scars, regardless of the size.  Note (1) of DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) makes clear that a scar rated under DC 7802 may receive an evaluation under DC 7804 when appropriate.  For a 10 percent rating under the revised DC 7804, there must be a showing of one or two scars that are unstable or painful.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars.

DC 7805 has not changed, providing that scars may be rated on limitation of function of the affected part.

An April 2006 QTC examination report notes that there are surgical scars on the left shoulder: 4.5 cm x 0.3 cm, 1.0 cm x 0.2 cm, and 1.0 cm x 0.2 cm.  They are level.  There is no tenderness, disfigurement, ulceration, adherence, instability, edema, inflammation, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture and limitation of motion.  

A November 2010 VA examination report shows that the Veteran was noted to have two scars on his left shoulder, one due to a lipectomy and one at the origin of the deltoid that was post-surgical to correct impingement syndrome.  The lipectomy scar was 2.5 cm. long and 7 mm. wide.  The post-surgical scar was 1.5 cm. long and 5 mm. wide.  It was deep with overlying tenderness.  The lipectomy scar was superficial.  Both scars were red when compared to the surrounding tissue, and neither was matted down to the underlying tissues as to impede underlying motor function.  There was no overlying hypo- or hyperesthesia.  There was no keloid formation.  Neither scar was depressed, and there was no evidence of recent breakdown.  

An October 2012 VA examination report shows that the Veteran was noted to have scars on his trunk or extremities that were not painful, not unstable, not painful and unstable.  There were three scars at the left upper extremity that were one cm. long, and one scar that was 5 mm. long.  The anterior trunk was affected at the left anterior trapezius, secondary to a lipoma excision.  It was superficial, nonlinear, and 4 cm. x 3 cm.  The approximate total area was 12 cm. squared.  An associated report for the left shoulder notes that the left shoulder scars are not painful and/or unstable, nor do they have a total area greater than 39 square cm. (6 square inches).  

The Board finds that the claim must be denied.  The evidence does not show that the Veteran's residuals, scars, left shoulder, are productive of scars that are superficial with area or areas of 144 square inches (929 sq. cm.) or greater, superficial and unstable scars, scars that are superficial and painful on examination,
scars that are deep or that cause limited motion with area or areas exceeding 6 square inches (39 sq. cm), or scars that are superficial and nonlinear covering an area or areas of 144 square inches (929 sq. cm.) or greater, or scars that are unstable or painful.  There is no evidence to show that the Veteran's left shoulder scars are productive of functional loss.  

9.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial/compensable evaluations.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his skin back, neck, and musculoskeletal symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher evaluations.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. 

In this regard, it is important in this complex case to understand that the Veteran's concerns, and the pain he has as a result of his service connected problems, are the basis for the current evaluations. 

Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  To the extent that the claims have been denied, the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss a significant amount of work, or that they have resulted in any post-service hospitalization other than right knee surgery in 2011.  In this regard, although the Veteran has, at times, claimed up to 40 days a year time lost from work, depending on the disability involved, the credibility is greatly diminished by the fact that he denied having lost any time from work on several occasions.  See e.g., April 2006 QTC examination report; August 2009 private report; November 2010 VA examination report.  The evidence indicates that the Veteran worked full-time as a supervisor between 2008 and March 2013.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson and Hart, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted, other than as noted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to the service-connected disabilities  in issue.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, to the extent that the claims have been denied, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As the claims on appeal are all for initial increased/compensable evaluations, a VCAA notice need not be provided, where, as here, the claims involves initial increased/compensable evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as his VA and non-VA medical records.  The Veteran has been afforded a number of examinations during the time period on appeal.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Restoration of the 40 percent disability evaluation for service-connected residuals, lower back strain, is granted effective January 23, 2013, subject to the laws and regulations governing the award of monetary benefits.

Restoration of the 20 percent disability evaluation for service-connected residuals, neck strain, is granted effective January 23, 2013, subject to the laws and regulations governing the award of monetary benefits.

Prior to November 4, 2010, an initial evaluation in excess of 10 percent for service-connected residuals, lower back musculoskeletal strain, is denied.

As of November 4, 2010, an evaluation of 40 percent, and no more, for service-connected residuals, lower back musculoskeletal strain, is granted subject to the laws and regulations governing the award of monetary benefits.

Prior to November 4, 2010, an initial evaluation in excess of 10 percent for service-connected residuals, neck musculoskeletal strain, is denied.

As of November 4, 2010, an evaluation of 20 percent, and no more, for service-connected residuals, neck musculoskeletal strain, is granted subject to the laws and regulations governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for the Veteran's service-connected residuals, postoperative right shoulder, and residuals, postoperative left shoulder, is denied. 

Prior to November, 4, 2010, an initial compensable evaluation for service-connected residuals, right knee patellofemoral syndrome, and residuals, left knee patellofemoral syndrome, is denied.

As of November, 4, 2010, an evaluation in excess of 10 percent for service-connected residuals, right knee patellofemoral syndrome, and residuals, left knee patellofemoral syndrome, is denied.

An initial evaluation in excess of 10 percent for service-connected residuals, left ankle, is denied.

Prior to October 15, 2012, the criteria for an initial compensable evaluation for service-connected residual scars, chin, is denied.

As of October 15, 2012, the criteria for an evaluation in excess of 10 percent for service-connected residual scars, chin, is denied.

An initial compensable evaluation for service-connected residual scars, left shoulder, is denied.


REMAND

With regard to the claim for an initial increased evaluation for service-connected residuals of traumatic brain injury with organic affective disorder and cognitive disorder, the applicable criteria of Code 8045 for evaluating traumatic brain injuries were amended during the pendency of the appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The amended provisions provide that any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The amended criteria apply to all claims received by VA on and after October 23, 2008.  

A veteran whose residuals of TBI were rated (as in this case) under a prior version of 38 C.F.R. § 4.124a, DC 8045 is permitted to request a review under the new criteria, irrespective of whether his disability has worsened since the last review or whether VA receives additional evidence.  See 73 Fed. Reg. 54,693 (September 23, 2008).  The RO has apparently inferred such a request, see January 2013 rating decision (applying the new criteria), and the possibility of an increased evaluation as of October 23, 2008 under the revised regulation is therefore in issue.  

The RO has granted service connection for "organic affective disorder with cognitive disorder" which the RO indicated was evaluated under 38 C.F.R. § 4.124a, DCs 8045-9237.  A review of the RO's February 2012 rating decision and the associated supplemental statement of the case, shows that the RO, in fact, analyzed this issue as it would a claim for an increased evaluation for a psychiatric disorder.  See 38 C.F.R. § 4.130; General Rating Formula for Mental Disorders.  

Under DC 8045, if the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. (emphasis added).  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 1.

The Veteran's most recent relevant examination was in October 2012.  That report is a VA mental disorders examination report.  To date, the Veteran has not been provided an examination utilizing the current TBI examination guidelines, and it is therefore unclear as to which set of diagnostic criteria allows the better assessment of overall impaired functioning.  

As the Veteran has not been afforded a VA examination which specifically takes into account the new criteria at DC 8045, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations, and severity of the TBI disability under the new criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).  Under the circumstances, the Veteran should also be afforded another psychiatric examination.  

The Board apologies for the delay in the full adjudication of this case. 

With regard to the issue of entitlement to an increased initial evaluation for migraine headaches, in January 2013, the RO increased the Veteran's evaluation for his headaches to 40 percent, with an effective date of October 23, 2008.  The RO evaluated the Veteran's headaches (characterized as "migraine headaches to include post concussion syndrome with cephalgia due to traumatic brain injury") under the provisions for traumatic brain injuries and the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, at 38 C.F.R. § 4.124a, DC 8045.  The RO also stated that an evaluation in excess of 10 percent was not warranted under DC 8100.  

As the aforementioned requested TBI examination may result in findings which impact the issue of entitlement to an increased initial evaluation for migraine headaches under DC 8100, to this extent these claims are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board further notes that it does not appear that the Veteran has yet been notified of the full criteria at 38 C.F.R. § 4.124a, DC 8100.  See e.g., April 2008 statement of the case; January 2013 supplemental statement of the case.  

On remand, the Veteran should be provided with the criteria at 38 C.F.R. § 4.124a, DC 8100.  See 38 C.F.R. § 20.903(b) (2014) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

A review of the medical evidence shows that in March 2013, the Veteran underwent right ankle surgery.  He has not been afforded an examination since that time.  

A new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  On remand, the Veteran should be afforded a new examination of his right ankle. 

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the criteria at 38 C.F.R. § 4.124a, DC 8100.

2.  Provide the Veteran with a VA examination to determine the current nature and severity of the TBI disability.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected residuals of TBI.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's symptoms consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score on the basis of the Veteran's psychiatric symptoms alone, the examiner is asked to so state.

4.  Afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims files must be made available to the examiner, and the examiner should state in the report that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.   All clinical manifestations of the Veteran's right ankle disability, including symptoms and resulting complications, should be indicated.

5.  After conducting any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


